NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

TIMOTHY ROCKETT,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-2356
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Charles E. Roberts,
Judge.

Timothy Rockett, pro se.


PER CURIAM.

             Affirmed. See Betancourt v. State, 804 So. 2d 313 (Fla. 2001); Franke v.

State, 997 So. 2d 424 (Fla. 2d DCA 2008).



NORTHCUTT, CASANUEVA, and SALARIO, JJ., Concur.